924 F.2d 1057
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Antonio BROWN-BEY, Plaintiff-Appellant,v.Dan TRUDELL;  Dennis Hammond, Defendants-Appellees.No.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1991.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Antonio Brown-Bey appeals the district court's judgment granting summary judgment for the defendants in this 42 U.S.C. Sec. 1983 prisoner civil rights action.


3
Brown-Bey claimed that he was subjected to cruel and unusual punishment when he was incarcerated in a cell for 36 days on water restrictions.  After he was found guilty at a misconduct hearing of creating a disturbance by deliberately flooding his cell, Brown-Bey stated that he was placed in administrative segregation without running water or a working toilet.  He claimed that the defendants deliberately and maliciously ignored his repeated requests for clean drinking water and to have his toilet repaired.  As a result, he claimed, he was forced to drink contaminated water from the broken toilet in order to prevent dehydration from extreme heat.  The defendants are the deputy warden and a resident unit manager at Huron Valley Men's Facility.  Brown-Bey requested damages and injunctive relief.


4
After reviewing both parties' motions for summary judgment, the magistrate's report and recommendation, and Brown-Bey's objections, the district court granted summary judgment for the defendants.  The court decided that Brown-Bey's constitutional rights were not violated during the incidents in question.    See Duggan v. Brooks, 818 F.2d 513, 517 (6th Cir.1987).


5
Brown-Bey raises the same argument on appeal.


6
We have examined the issues and find them to be without merit for the reasons stated by the May 8, 1990, magistrate's report and recommendation which the district court adopted in its June 8, 1990, judgment.


7
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.